Title: To Benjamin Franklin from James Parker, 12 August 1769: résumé
From: Parker, James
To: Franklin, Benjamin


[New York, Aug. 12, 1769. Sent by the packet the seconds of two bills of exchange, Hubbart’s for £122 and Vernon’s for £15, and the first of a bill for £50 that Parker bought in New York; encloses the second of that, together with the first of a bill just received from Hubbart for £200, Folger upon Allnutt, of which the second will follow shortly.
Mr. Stewart, the Annapolis postmaster, raises a difficult question: Lord Botetourt of Virginia franks his own letters, but they are nevertheless charged to Stewart’s office. Governor Eden, to whom they are addressed, will not pay the postage, claiming Botetourt’s privilege as a peer. Stewart and Parker cannot contend with Eden; will Franklin please advise?
No confirmation yet of Foxcroft’s arrival in England. Parker’s own affairs much as usual; still no settlement, or likely to be, with Holt, who within a few years will be bankrupt. Will be lucky to avoid that fate himself. Can manage if his strength does not fail him, but it ebbs every day.]
